    Case: 1:17-md-02804-DAP Doc #: 3077 Filed: 01/13/20 1 of 35. PageID #: 480802



                                 UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION



      IN RE: NATIONAL PRESCRIPTION                                            MDL No. 2804
            OPIATE LITIGATION
                                                                         Case No. 1:17-md-2804
            This document relates to:
      The County of Cuyahoga, Ohio, et al. v.
           Purdue Pharma L.P., et al.                                    Hon. Dan Aaron Polster
             Case No. 17-op-45004


     DEFENDANTS RITE AID OF MARYLAND, INC., RITE AID HDQTRS. CORP.’S,
            AND RITE AID OF OHIO, INC’S AMENDED ANSWER TO
      CUYAHOGA COUNTY’S THIRD AMENDED COMPLAINT AS AMENDED BY
                    AMENDMENT BY INTERLINEATION

         Defendants Rite Aid of Maryland, Inc. d/b/a Mid-Atlantic Customer Support Center, Rite

Aid Hdqtrs. Corp.’s, and Rite Aid of Ohio, Inc. (collectively “Rite Aid”) by and through counsel,

hereby provide their amended answer to Plaintiff the County of Cuyahoga, Ohio’s (“Plaintiff”)

operative Complaint1 in accordance with the numbered paragraphs thereof.2 Rite Aid incorporates



1
 As of this filing, Plaintiffs’ operative complaint is the Third Amended Complaint filed on March 21, 2019 and the
Amendment by Interlineation filed on November 20, 2019.

2
  Rite Aid files this Answer to comply with the directives of the Court and the Special Master and without prejudice
to the Pharmacy Defendants’ Motion to Dismiss previously filed at MDL Docket No. 3036 or Rite Aid Corporation’s
Motion to Dismiss for Lack of Personal Jurisdiction previously filed at MDL Docket No. 3042. This Answer responds
only to the Amendment by Interlineation to the Third Amended Complaint filed in County of Cuyahoga, Ohio v.
Purdue Pharma L.P., No. 17-OP-45004 (N.D. Ohio) (MDL Docket No. 2944), and does not respond to the
Amendment by Interlineation to the Third Amended Complaint filed in County of Summit, Ohio v. Purdue Pharma
L.P., No. 18-OP-45090 (N.D. Ohio) (MDL Docket No. 2943). On December 19, 2018, the Court ordered Rite Aid of
Maryland, Inc. d/b/a Mid-Atlantic Customer Support Center (and all other defendants in this proceeding at that time)
to respond to the Second Amended Corrected Complaint filed by Summit County (MDL Docket No. 1203). On April
25, 2019, Special Master Cohen ruled that Rite Aid of Maryland, Inc. did not have to answer the Third Amended
Complaint filed by Summit County as Rite Aid of Maryland, Inc.’s Answer to the Second Amended Corrected
Complaint was deemed operative (MDL Docket No. 1576). As of this filing, neither the Court nor Special Master
Cohen have ordered any Defendant to answer the Third Amended Complaint filed by Summit County. On December
13, 2019, Special Master Cohen stated in an e-mail correspondence to the parties that the Track 1B Defendants “need
only file answers to the Amendments-by-Interlineation.” On December 21, 2019, via a subsequent e-mail
correspondence to the parties, Special Master Cohen confirmed that “the Answers Defendants are required to file . . .
should be responsive only to the paragraphs in the Amendments by Interlineation . . . and not the full Complaints.”
 Case: 1:17-md-02804-DAP Doc #: 3077 Filed: 01/13/20 2 of 35. PageID #: 480803



in full its answer to the County of Summit’s Second Amended Corrected Complaint filed on

January 1, 2019 (MDL Docket No. 1263), including its affirmative defenses.

                                         GENERAL DENIAL

        Rite Aid denies all allegations contained in the table of contents, headings, titles, or

footnotes of the Complaint.

        ANSWER TO ALLEGATIONS IN AMENDMENT BY INTERLINEATION

         The allegations in the preambulatory paragraph of Plaintiff’s Amendment by

Interlineation are denied. To the extent these allegations pertain to other defendants, Rite Aid

lacks knowledge or information sufficient to form a belief as to the truth of the allegations, and

therefore denies the allegations. To the extent the allegations in this paragraph are based on

information within the ARCOS data, the information speaks for itself and any interpretation or

characterization of it is denied.

        1.      The allegations of Paragraph No. 1 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 1, and

therefore denies the allegations.

        2.      The allegations of Paragraph No. 2 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 2, and

therefore denies the allegations.




Consequently, this Answer responds only to the Amendments by Interlineation as filed by Cuyahoga County (MDL
Docket No. 2944) and not the remaining allegations set forth in Cuyahoga County’s Third Amended Complaint.
 Case: 1:17-md-02804-DAP Doc #: 3077 Filed: 01/13/20 3 of 35. PageID #: 480804



       3.      The allegations of Paragraph No. 3 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 3, and

therefore denies the allegations.

       4.      Rite Aid admits the allegations contained in Paragraph No. 4 that Rite Aid of

Maryland, Inc., d/b/a Rite Aid Mid-Atlantic Customer Support Center, Inc. is a subsidiary of Rite

Aid Corporation, is a Maryland corporation based in Camp Hill, Pennsylvania, and that it

distributed prescription opioids in the United States prior to October 2014, including in Ohio and

Cuyahoga County. Rite Aid denies that Rite Aid of Maryland, Inc., d/b/a Rite Aid Mid-Atlantic

Customer Support Center, Inc. distributed prescription opioids throughout the United States. Rite

Aid denies all allegations in reference to “Rite Aid Headquarters Corp.,” but admits that Rite Aid

Hdqtrs. Corp. is a Delaware Corporation with its principal office located in Camp Hill,

Pennsylvania. The remaining allegations in Paragraph No. 4 are denied.

       5.      It is admitted that Rite Aid of Ohio, Inc. is an Ohio corporation with its principal

place of business in Camp Hill, Pennsylvania that owned and operated retail Rite Aid pharmacies

in Ohio, including in Cuyahoga County. It is further admitted that Rite Aid of Ohio, Inc. ordered

controlled substances from wholesalers, including Rite Aid of Maryland and Eckerd Corporation.

Rite Aid denies the allegation that the non-served entities referenced in Paragraph No. 5 may be

referred to as “Rite Aid.” The remaining allegations in Paragraph No. 5 are denied.

       6.      Rite Aid denies all allegations in Paragraph No. 6.

       7.      The allegations of Paragraph No. 7 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or
 Case: 1:17-md-02804-DAP Doc #: 3077 Filed: 01/13/20 4 of 35. PageID #: 480805



information sufficient to form a belief as to the truth of the allegations in Paragraph No. 7, and

therefore denies the allegations.

       8.      The allegations of Paragraph No. 8 are conclusions of law to which no response is

required. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite Aid

only admits that Walgreens acquired certain Rite Aid stores, and denies the remaining allegations

of Paragraph No. 8.

       9.      The allegations of Paragraph No. 9 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 9, and

therefore denies the allegations.

       10.     It is admitted only that Plaintiffs refer to Rite Aid as a “National Retail Pharmacy”

in its Complaint. It is denied that Rite Aid is, in fact, a “National Retail Pharmacy.” Insofar as

the remaining allegations in Paragraph No. 10 pertain to other defendants, Rite Aid lacks

knowledge and information sufficient to form a belief as to the truth of the allegations and therefore

denies them. Rite Aid also denies the allegations in Paragraph No. 10 to the extent they impute

the behavior of other defendants to Rite Aid.

       1.      The allegations of Paragraph No. 1 are conclusions of law to which no response is

required. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite Aid

denies such allegations.

       2.      The allegations of Paragraph No. 2 are conclusions of law to which no response is

required. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite Aid

denies such allegations.
 Case: 1:17-md-02804-DAP Doc #: 3077 Filed: 01/13/20 5 of 35. PageID #: 480806



       3.      The allegations of Paragraph No. 3 are conclusions of law to which no response is

required. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite Aid

denies such allegations.

       4.      The allegations of Paragraph No. 4 are conclusions of law to which no response is

required. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite Aid

denies such allegations.

       5.      The allegations of Paragraph No. 5 are conclusions of law to which no response is

required. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite Aid

denies such allegations.

       6.      The allegations of Paragraph No. 6 are conclusions of law to which no response is

required. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite Aid

denies such allegations.

       7.      The allegations of Paragraph No. 7 are conclusions of law to which no response is

required. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite Aid

denies such allegations.

       8.      The allegations of Paragraph No. 8 are conclusions of law to which no response is

required. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite Aid

denies such allegations.

       9.      Rite Aid denies all allegations in Paragraph No. 9. To the extent these allegations

pertain to other defendants, Rite Aid lacks knowledge or information sufficient to form a belief as

to the truth of the allegations, and therefore denies the allegations.
 Case: 1:17-md-02804-DAP Doc #: 3077 Filed: 01/13/20 6 of 35. PageID #: 480807



       10.     Rite Aid denies all allegations in Paragraph No. 10. To the extent these allegations

pertain to other defendants, Rite Aid lacks knowledge or information sufficient to form a belief as

to the truth of the allegations, and therefore denies the allegations.

       11.     Rite Aid denies all allegations in Paragraph No. 11. To the extent these allegations

pertain to other defendants, Rite Aid lacks knowledge or information sufficient to form a belief as

to the truth of the allegations, and therefore denies the allegations.

       12.     Rite Aid denies all allegations in Paragraph No. 12. To the extent these allegations

pertain to other defendants, Rite Aid lacks knowledge or information sufficient to form a belief as

to the truth of the allegations, and therefore denies the allegations.

       13.     Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 13, and therefore denies the allegations.

       14.     The allegations of Paragraph No. 14 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 14, and

therefore denies the allegations.

       15.     Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 15, and therefore denies the allegations.

       16.     Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 16, and therefore denies the allegations. The quoted language

from the National Association of Chain Drug Stores Model Compliance Manual speaks for itself

and any interpretations or characterizations by Plaintiffs thereof are denied.
 Case: 1:17-md-02804-DAP Doc #: 3077 Filed: 01/13/20 7 of 35. PageID #: 480808



       17.     The allegations of Paragraph No. 17 are conclusions of law to which no response

is required. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       18.     Rite Aid denies all allegations in Paragraph No. 18. To the extent these allegations

pertain to other defendants, Rite Aid lacks knowledge or information sufficient to form a belief as

to the truth of the allegations, and therefore denies the allegations.

       19.     The allegations of Paragraph No. 19 are conclusions of law to which no response

is required. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       20.     Rite Aid denies all allegations in Paragraph No. 20. To the extent these allegations

pertain to other defendants, Rite Aid lacks knowledge or information sufficient to form a belief as

to the truth of the allegations, and therefore denies the allegations.

       21.     Rite Aid denies all allegations in Paragraph No. 21. To the extent these allegations

pertain to other defendants, Rite Aid lacks knowledge or information sufficient to form a belief as

to the truth of the allegations, and therefore denies the allegations.

       22.     Rite Aid denies all allegations in Paragraph No. 22. To the extent these allegations

pertain to other defendants, Rite Aid lacks knowledge or information sufficient to form a belief as

to the truth of the allegations, and therefore denies the allegations.

       23.     The allegations of Paragraph No. 23 are conclusions of law to which no response

is required. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       24.     The allegations of Paragraph No. 24 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or
 Case: 1:17-md-02804-DAP Doc #: 3077 Filed: 01/13/20 8 of 35. PageID #: 480809



information sufficient to form a belief as to the truth of the allegations in Paragraph No. 24, and

therefore denies the allegations.

       25.     The allegations of Paragraph No. 25 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 25, and

therefore denies the allegations.

       26.     The allegations of Paragraph No. 26 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 26, and

therefore denies the allegations.

       27.     The allegations of Paragraph No. 27 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 27, and

therefore denies the allegations.

       28.     The allegations of Paragraph No. 28 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 28, and

therefore denies the allegations.

       29.     The allegations of Paragraph No. 29 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 29, and

therefore denies the allegations.
 Case: 1:17-md-02804-DAP Doc #: 3077 Filed: 01/13/20 9 of 35. PageID #: 480810



        30.     The allegations of Paragraph No. 30 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 30, and

therefore denies the allegations.

        31.     The allegations of Paragraph No. 31 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 31, and

therefore denies the allegations. To the extent the allegations in this paragraph are based on

information within the ARCOS data, the information that speaks for itself and any interpretation

or characterization of it is denied.

        32.     The allegations of Paragraph No. 32 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 32, and

therefore denies the allegations.

        33.     The allegations of Paragraph No. 33 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 33, and

therefore denies the allegations.

        34.     The allegations of Paragraph No. 34 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 34, and

therefore denies the allegations.
Case: 1:17-md-02804-DAP Doc #: 3077 Filed: 01/13/20 10 of 35. PageID #: 480811



       35.     The allegations of Paragraph No. 35 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 35, and

therefore denies the allegations.

       36.     The allegations of Paragraph No. 36 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 36, and

therefore denies the allegations.

       37.     The allegations of Paragraph No. 37 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 37, and

therefore denies the allegations.

       38.     The allegations of Paragraph No. 38 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 38, and

therefore denies the allegations.

       39.     The allegations of Paragraph No. 39 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 39, and

therefore denies the allegations.

       40.     The allegations of Paragraph No. 40 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or
Case: 1:17-md-02804-DAP Doc #: 3077 Filed: 01/13/20 11 of 35. PageID #: 480812



information sufficient to form a belief as to the truth of the allegations in Paragraph No. 40, and

therefore denies the allegations.

       41.     The allegations of Paragraph No. 41 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 41, and

therefore denies the allegations.

       42.     The allegations of Paragraph No. 42 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 42, and

therefore denies the allegations.

       43.     The allegations of Paragraph No. 43 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 43, and

therefore denies the allegations.

       44.     The allegations of Paragraph No. 44 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 44, and

therefore denies the allegations.

       45.     The allegations of Paragraph No. 45 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 45, and

therefore denies the allegations.
Case: 1:17-md-02804-DAP Doc #: 3077 Filed: 01/13/20 12 of 35. PageID #: 480813



       46.     The allegations of Paragraph No. 46 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 46, and

therefore denies the allegations.

       47.     The allegations of Paragraph No. 47 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 47, and

therefore denies the allegations.

       48.     The allegations of Paragraph No. 48 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 48, and

therefore denies the allegations.

       49.     The allegations of Paragraph No. 49 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 49, and

therefore denies the allegations.

       50.     The allegations of Paragraph No. 50 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 50, and

therefore denies the allegations.

       51.     The allegations of Paragraph No. 51 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or
Case: 1:17-md-02804-DAP Doc #: 3077 Filed: 01/13/20 13 of 35. PageID #: 480814



information sufficient to form a belief as to the truth of the allegations in Paragraph No. 51, and

therefore denies the allegations.

       52.     The allegations of Paragraph No. 52 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 52, and

therefore denies the allegations.

       53.     The allegations of Paragraph No. 53 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 53, and

therefore denies the allegations.

       54.     The allegations of Paragraph No. 54 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 54, and

therefore denies the allegations.

       55.     The allegations of Paragraph No. 55 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 55, and

therefore denies the allegations.

       56.     The allegations of Paragraph No. 56 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 56, and

therefore denies the allegations.
Case: 1:17-md-02804-DAP Doc #: 3077 Filed: 01/13/20 14 of 35. PageID #: 480815



        57.     The allegations of Paragraph No. 57 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 57, and

therefore denies the allegations.

        58.     The allegations of Paragraph No. 58 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 58, and

therefore denies the allegations.

        59.     The allegations of Paragraph No. 59 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 59, and

therefore denies the allegations.

        60.     The allegations of Paragraph No. 60 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 60, and

therefore denies the allegations.

        61.     The allegations of Paragraph No. 61 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 61, and

therefore denies the allegations. To the extent the allegations in this paragraph are based on

information within the ARCOS data, the information that speaks for itself and any interpretation

or characterization of it is denied.
Case: 1:17-md-02804-DAP Doc #: 3077 Filed: 01/13/20 15 of 35. PageID #: 480816



        62.     The allegations of Paragraph No. 62 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 62, and

therefore denies the allegations.

        63.     The allegations of Paragraph No. 63 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 63, and

therefore denies the allegations.

        64.     Rite Aid denies all allegations in Paragraph No. 64. Paragraph No. 64 attempts to

characterize a 2013 Purdue document, which speaks for itself and any interpretation or

characterization thereof is denied. To extent the allegations of Paragraph No. 64 are directed to

other defendants, Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 64, and therefore denies the allegations.

        65.     Rite Aid denies all allegations in Paragraph No. 65. To the extent the allegations

in this paragraph are based on information within the ARCOS data, the information that speaks for

itself and any interpretation or characterization of it is denied.

        66.     Rite Aid denies all allegations in Paragraph No. 66.

        67.     Rite Aid denies all allegations in Paragraph No. 67.

        68.     Rite Aid denies all allegations in Paragraph No. 68.

        69.     Rite Aid denies all allegations in Paragraph No. 69.

        70.     Rite Aid denies all allegations in Paragraph No. 70. To the extent the allegations

in this paragraph are based on information within the ARCOS data, the information that speaks for

itself and any interpretation or characterization of it is denied. To extent the allegations of
Case: 1:17-md-02804-DAP Doc #: 3077 Filed: 01/13/20 16 of 35. PageID #: 480817



Paragraph No. 70 are directed to other defendants, Rite Aid lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in Paragraph No. 70, and therefore

denies the allegations.

          71.   Rite Aid denies all allegations in Paragraph No. 71. To the extent the allegations

in this paragraph are based on information within the ARCOS data, the information that speaks for

itself and any interpretation or characterization of it is denied. Rite Aid denies the allegations in

this paragraph to the extent the allegations purport to characterize information related to a CVS

store as a Rite Aid store.

          72.   Rite Aid denies all allegations in Paragraph No. 72.

          73.   Rite Aid denies all allegations in Paragraph No. 73. By way of additional answer,

the DEA license of a doctor in the County was suspended following a tip provided to law

enforcement by a Rite Aid pharmacist, preventing that doctor from writing prescriptions for

opioids more than one year before he was convicted and became publicly notorious as a “pill mill”

doctor.

          74.   Rite Aid denies all allegations in Paragraph No. 74. To the extent the allegations

in this paragraph are deemed in whole or part to be factual, the referenced agreement speaks for

itself, and Plaintiffs’ attempt to characterize the terms thereof is denied.

          75.   Rite Aid denies all allegations in Paragraph No. 75. To the extent the allegations

in this paragraph are deemed in whole or part to be factual, the referenced settlement speaks for

itself, and Plaintiffs’ attempt to characterize the terms thereof is denied.

          76.   Rite Aid denies all allegations in Paragraph No. 76. To the extent the allegations

in this paragraph are deemed in whole or part to be factual, the referenced settlement and DEA

publication speak for itself, and Plaintiffs’ attempt to characterize the terms thereof is denied.
Case: 1:17-md-02804-DAP Doc #: 3077 Filed: 01/13/20 17 of 35. PageID #: 480818



        77.     The allegations of Paragraph No. 77 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 77, and

therefore denies the allegations.

        78.     The allegations of Paragraph No. 78 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 78, and

therefore denies the allegations.

        79.     The allegations of Paragraph No. 79 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 79, and

therefore denies the allegations. To the extent the allegations in this paragraph are based on

information within the ARCOS data, the information that speaks for itself and any interpretation

or characterization of it is denied.

        80.     The allegations of Paragraph No. 80 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 80, and

therefore denies the allegations.

        81.     The allegations of Paragraph No. 81 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 81, and

therefore denies the allegations.
Case: 1:17-md-02804-DAP Doc #: 3077 Filed: 01/13/20 18 of 35. PageID #: 480819



       82.     The allegations of Paragraph No. 82 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 82, and

therefore denies the allegations.

       83.     The allegations of Paragraph No. 83 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 83, and

therefore denies the allegations.

       84.     The allegations of Paragraph No. 84 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 84, and

therefore denies the allegations.

       85.     The allegations of Paragraph No. 85 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 85, and

therefore denies the allegations.

       86.     The allegations of Paragraph No. 86 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 86, and

therefore denies the allegations.

       87.     The allegations of Paragraph No. 87 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or
Case: 1:17-md-02804-DAP Doc #: 3077 Filed: 01/13/20 19 of 35. PageID #: 480820



information sufficient to form a belief as to the truth of the allegations in Paragraph No. 87, and

therefore denies the allegations.

       88.     The allegations of Paragraph No. 88 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 88, and

therefore denies the allegations.

       89.     The allegations of Paragraph No. 89 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 89, and

therefore denies the allegations.

       90.     The allegations of Paragraph No. 90 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 90, and

therefore denies the allegations.

       91.     The allegations of Paragraph No. 91 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 91, and

therefore denies the allegations.

       92.     The allegations of Paragraph No. 92 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 92, and

therefore denies the allegations.
Case: 1:17-md-02804-DAP Doc #: 3077 Filed: 01/13/20 20 of 35. PageID #: 480821



       93.     The allegations of Paragraph No. 93 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 93, and

therefore denies the allegations.

       94.     The allegations of Paragraph No. 94 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 94, and

therefore denies the allegations.

       95.     The allegations of Paragraph No. 95 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 95, and

therefore denies the allegations.

       96.     The allegations of Paragraph No. 96 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 96, and

therefore denies the allegations.

       97.     The allegations of Paragraph No. 97 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 97, and

therefore denies the allegations.

       98.     The allegations of Paragraph No. 98 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or
Case: 1:17-md-02804-DAP Doc #: 3077 Filed: 01/13/20 21 of 35. PageID #: 480822



information sufficient to form a belief as to the truth of the allegations in Paragraph No. 98, and

therefore denies the allegations.

        99.     The allegations of Paragraph No. 99 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 99, and

therefore denies the allegations. To the extent the allegations in this paragraph are based on

information within the ARCOS data, the information that speaks for itself and any interpretation

or characterization of it is denied.

        100.    The allegations of Paragraph No. 100 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 100, and

therefore denies the allegations.

        101.    The allegations of Paragraph No. 101 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 101, and

therefore denies the allegations.

        102.    The allegations of Paragraph No. 102 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 102, and

therefore denies the allegations.

        103.    The allegations of Paragraph No. 103 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 103, and
Case: 1:17-md-02804-DAP Doc #: 3077 Filed: 01/13/20 22 of 35. PageID #: 480823



therefore denies the allegations. To the extent the allegations in this paragraph are based on

information within the ARCOS data, the information that speaks for itself and any interpretation

or characterization of it is denied.

        104.    The allegations of Paragraph No. 104 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 104, and

therefore denies the allegations.

        105.    The allegations of Paragraph No. 105 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 105, and

therefore denies the allegations.

        106.    The allegations of Paragraph No. 106 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 106, and

therefore denies the allegations.

        107.    The allegations of Paragraph No. 107 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 107, and

therefore denies the allegations.

        108.    The allegations of Paragraph No. 108 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 108, and

therefore denies the allegations.
Case: 1:17-md-02804-DAP Doc #: 3077 Filed: 01/13/20 23 of 35. PageID #: 480824



       109.    The allegations of Paragraph No. 109 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 109, and

therefore denies the allegations.

       110.    The allegations of Paragraph No. 110 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 110, and

therefore denies the allegations.

       111.    The allegations of Paragraph No. 111 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 111, and

therefore denies the allegations.

       112.    The allegations of Paragraph No. 112 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 112, and

therefore denies the allegations.

       113.    The allegations of Paragraph No. 113 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 113, and

therefore denies the allegations.

       114.    The allegations of Paragraph No. 114 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or
Case: 1:17-md-02804-DAP Doc #: 3077 Filed: 01/13/20 24 of 35. PageID #: 480825



information sufficient to form a belief as to the truth of the allegations in Paragraph No. 114, and

therefore denies the allegations.

       115.    The allegations of Paragraph No. 115 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 115, and

therefore denies the allegations.

       116.    The allegations of Paragraph No. 116 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 116, and

therefore denies the allegations.

       117.    The allegations of Paragraph No. 117 are directed to other defendants and therefore

no response is required. To the extent a response is required, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 117, and

therefore denies the allegations.

       118.    The foregoing paragraphs are incorporated herein as if set forth in their entirety.

       119.    The allegations of Paragraph No. 119 are conclusions of law to which no response

is required. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. To the extent these allegations pertain to other defendants, Rite Aid

lacks knowledge and information sufficient to form a belief as to the truth of the allegations and

therefore denies them.

       120.    The allegations of Paragraph No. 120 are conclusions of law to which no response

is required. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.
Case: 1:17-md-02804-DAP Doc #: 3077 Filed: 01/13/20 25 of 35. PageID #: 480826



       121.    The allegations of Paragraph No. 121 are conclusions of law to which no response

is required. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. To the extent these allegations pertain to other defendants, Rite Aid

lacks knowledge and information sufficient to form a belief as to the truth of the allegations and

therefore denies them.

       122.    The allegations of Paragraph No. 122 are conclusions of law to which no response

is required. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. To the extent these allegations pertain to other defendants, Rite Aid

lacks knowledge and information sufficient to form a belief as to the truth of the allegations and

therefore denies them.

       123.    The allegations of Paragraph No. 123 are conclusions of law to which no response

is required. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. To the extent these allegations pertain to other defendants, Rite Aid

lacks knowledge and information sufficient to form a belief as to the truth of the allegations and

therefore denies them.

       124.    The allegations of Paragraph No. 124 are conclusions of law to which no response

is required. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. To the extent these allegations pertain to other defendants, Rite Aid

lacks knowledge and information sufficient to form a belief as to the truth of the allegations and

therefore denies them.

       125.    The allegations of Paragraph No. 125 are conclusions of law to which no response

is required. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. To the extent these allegations pertain to other defendants, Rite Aid
Case: 1:17-md-02804-DAP Doc #: 3077 Filed: 01/13/20 26 of 35. PageID #: 480827



lacks knowledge and information sufficient to form a belief as to the truth of the allegations and

therefore denies them.

       126.    The allegations of Paragraph No. 126 are conclusions of law to which no response

is required. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. To the extent these allegations pertain to other defendants, Rite Aid

lacks knowledge and information sufficient to form a belief as to the truth of the allegations and

therefore denies them.

       127.    The allegations of Paragraph No. 127 are conclusions of law to which no response

is required. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. To the extent these allegations pertain to other defendants, Rite Aid

lacks knowledge and information sufficient to form a belief as to the truth of the allegations and

therefore denies them.

       128.    The allegations of Paragraph No. 128 are conclusions of law to which no response

is required. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. To the extent these allegations pertain to other defendants, Rite Aid

lacks knowledge and information sufficient to form a belief as to the truth of the allegations and

therefore denies them.

       129.    The allegations of Paragraph No. 129 are conclusions of law to which no response

is required. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. To the extent these allegations pertain to other defendants, Rite Aid

lacks knowledge and information sufficient to form a belief as to the truth of the allegations and

therefore denies them.
Case: 1:17-md-02804-DAP Doc #: 3077 Filed: 01/13/20 27 of 35. PageID #: 480828



       130.    The allegations of Paragraph No. 130 are conclusions of law to which no response

is required. To the extent a response is required, the referenced statute speaks for itself and

Plaintiffs’ interpretations or characterizations thereof are denied. To the extent this paragraph is

deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       131.    The allegations of Paragraph No. 131 are conclusions of law to which no response

is required. To the extent a response is required, the referenced statutes and regulations speak for

themselves and Plaintiffs’ interpretations or characterizations thereof are denied. To the extent

this paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       132.    The allegations of Paragraph No. 132 are conclusions of law to which no response

is required. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. To the extent these allegations pertain to other defendants, Rite Aid

lacks knowledge and information sufficient to form a belief as to the truth of the allegations and

therefore denies them.

       133.    The allegations of Paragraph No. 133 are conclusions of law to which no response

is required. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. To the extent these allegations pertain to other defendants, Rite Aid

lacks knowledge and information sufficient to form a belief as to the truth of the allegations and

therefore denies them.

       134.    The allegations of Paragraph No. 134 are conclusions of law to which no response

is required. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. To the extent these allegations pertain to other defendants, Rite Aid

lacks knowledge and information sufficient to form a belief as to the truth of the allegations and

therefore denies them.
Case: 1:17-md-02804-DAP Doc #: 3077 Filed: 01/13/20 28 of 35. PageID #: 480829



       135.    Rite Aid is not defined as a Marketing Defendant in the Complaint, and it never

manufactured nor marketed opioids. The allegations of Paragraph No. 135 are conclusions of law

to which no response is required. To the extent this paragraph is deemed to contain allegations

against Rite Aid, Rite Aid denies such allegations. To the extent these allegations pertain to other

defendants, Rite Aid lacks knowledge and information sufficient to form a belief as to the truth of

the allegations and therefore denies them.

       136.    Rite Aid is not defined as a Marketing Defendant in the Complaint, and it never

manufactured nor marketed opioids. The allegations of Paragraph No. 136 are conclusions of law

to which no response is required. To the extent this paragraph is deemed to contain allegations

against Rite Aid, Rite Aid denies such allegations. To the extent these allegations pertain to other

defendants, Rite Aid lacks knowledge and information sufficient to form a belief as to the truth of

the allegations and therefore denies them.

       137.    Rite Aid is not defined as a Marketing Defendant in the Complaint, and it never

manufactured nor marketed opioids. The allegations of Paragraph No. 137 are conclusions of law

to which no response is required. To the extent a response is required, the referenced statute speaks

for itself and Plaintiffs’ interpretations or characterizations thereof are denied. To the extent this

paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       138.    To the extent Paragraph No. 138 is deemed to contain allegations against Rite Aid,

Rite Aid denies such allegations. To the extent these allegations pertain to other defendants, Rite

Aid lacks knowledge and information sufficient to form a belief as to the truth of the allegations

and therefore denies them.

       139.    Rite Aid never manufactured nor marketed opioids. To the extent Paragraph No.

139 is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations. To the
Case: 1:17-md-02804-DAP Doc #: 3077 Filed: 01/13/20 29 of 35. PageID #: 480830



extent these allegations pertain to other defendants, Rite Aid lacks knowledge and information

sufficient to form a belief as to the truth of the allegations and therefore denies them.

       140.    Rite Aid never marketed opioids. To the extent Paragraph No. 140 is deemed to

contain allegations against Rite Aid, Rite Aid denies such allegations. To the extent these

allegations pertain to other defendants, Rite Aid lacks knowledge and information sufficient to

form a belief as to the truth of the allegations and therefore denies them.

       141.    The allegations of Paragraph No. 141 are conclusions of law to which no response

is required. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. To the extent these allegations pertain to other defendants, Rite Aid

lacks knowledge and information sufficient to form a belief as to the truth of the allegations and

therefore denies them.

       142.    To the extent Paragraph No. 142 is deemed to contain allegations against Rite Aid,

Rite Aid denies such allegations. To the extent these allegations pertain to other defendants, Rite

Aid lacks knowledge and information sufficient to form a belief as to the truth of the allegations

and therefore denies them.

       143.    Rite Aid is not defined as a Marketing Defendant in the Complaint, and it never

manufactured nor marketed opioids. The allegations of Paragraph No. 143 are conclusions of law

to which no response is required. To the extent this paragraph is deemed to contain allegations

against Rite Aid, Rite Aid denies such allegations. To the extent these allegations pertain to other

defendants, Rite Aid lacks knowledge and information sufficient to form a belief as to the truth of

the allegations and therefore denies them.

       144.    The allegations of Paragraph No. 144 are conclusions of law to which no response

is required. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite
Case: 1:17-md-02804-DAP Doc #: 3077 Filed: 01/13/20 30 of 35. PageID #: 480831



Aid denies such allegations. To the extent these allegations pertain to other defendants, Rite Aid

lacks knowledge and information sufficient to form a belief as to the truth of the allegations and

therefore denies them.

       145.    The allegations of Paragraph No. 145 are conclusions of law to which no response

is required. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. To the extent these allegations pertain to other defendants, Rite Aid

lacks knowledge and information sufficient to form a belief as to the truth of the allegations and

therefore denies them.

       146.    The allegations of Paragraph No. 146 are conclusions of law to which no response

is required. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. To the extent these allegations pertain to other defendants, Rite Aid

lacks knowledge and information sufficient to form a belief as to the truth of the allegations and

therefore denies them.

       147.    The allegations of Paragraph No. 147 are conclusions of law to which no response

is required. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. To the extent these allegations pertain to other defendants, Rite Aid

lacks knowledge and information sufficient to form a belief as to the truth of the allegations and

therefore denies them.

       148.    The allegations of Paragraph No. 148 are conclusions of law to which no response

is required. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. To the extent these allegations pertain to other defendants, Rite Aid

lacks knowledge and information sufficient to form a belief as to the truth of the allegations and

therefore denies them.
Case: 1:17-md-02804-DAP Doc #: 3077 Filed: 01/13/20 31 of 35. PageID #: 480832



       149.    The allegations of Paragraph No. 149 are conclusions of law to which no response

is required. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. To the extent these allegations pertain to other defendants, Rite Aid

lacks knowledge and information sufficient to form a belief as to the truth of the allegations and

therefore denies them.

       150.    The allegations of Paragraph No. 150 are conclusions of law to which no response

is required. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. To the extent these allegations pertain to other defendants, Rite Aid

lacks knowledge and information sufficient to form a belief as to the truth of the allegations and

therefore denies them.

       151.    Rite Aid lacks knowledge and information sufficient to form a belief as to the truth

of the allegations of Paragraph No. 151 and therefore denies them.

       152.    The allegations of Paragraph No. 152 are conclusions of law to which no response

is required. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. To the extent these allegations pertain to other defendants, Rite Aid

lacks knowledge and information sufficient to form a belief as to the truth of the allegations and

therefore denies them.

       153.    The allegations of Paragraph No. 153 are conclusions of law to which no response

is required. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. To the extent these allegations pertain to other defendants, Rite Aid

lacks knowledge and information sufficient to form a belief as to the truth of the allegations and

therefore denies them.
Case: 1:17-md-02804-DAP Doc #: 3077 Filed: 01/13/20 32 of 35. PageID #: 480833



       154.    Rite Aid lacks knowledge and information sufficient to form a belief as to the truth

of the allegations of Paragraph No. 154 and therefore denies them.

       155.    The allegations of Paragraph No. 155 are conclusions of law to which no response

is required. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. To the extent these allegations pertain to other defendants, Rite Aid

lacks knowledge and information sufficient to form a belief as to the truth of the allegations and

therefore denies them.

       156.    The allegations of Paragraph No. 156 are conclusions of law to which no response

is required. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. To the extent these allegations pertain to other defendants, Rite Aid

lacks knowledge and information sufficient to form a belief as to the truth of the allegations and

therefore denies them.

       157.    The allegations of Paragraph No. 157 are conclusions of law to which no response

is required. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. To the extent these allegations pertain to other defendants, Rite Aid

lacks knowledge and information sufficient to form a belief as to the truth of the allegations and

therefore denies them.

       158.    The allegations of Paragraph No. 158 are conclusions of law to which no response

is required. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. To the extent these allegations pertain to other defendants, Rite Aid

lacks knowledge and information sufficient to form a belief as to the truth of the allegations and

therefore denies them.
Case: 1:17-md-02804-DAP Doc #: 3077 Filed: 01/13/20 33 of 35. PageID #: 480834



       159.      The allegations of Paragraph No. 159 are conclusions of law to which no response

is required. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. To the extent these allegations pertain to other defendants, Rite Aid

lacks knowledge and information sufficient to form a belief as to the truth of the allegations and

therefore denies them.

       160.      The allegations of Paragraph No. 160 are conclusions of law to which no response

is required. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. To the extent these allegations pertain to other defendants, Rite Aid

lacks knowledge and information sufficient to form a belief as to the truth of the allegations and

therefore denies them.

                                      GENERAL DENIAL

       Rite Aid denies all allegations not specifically admitted in this Answer.

                                 RESERVATION OF RIGHTS

       Rite Aid reserves the right to amend its Answer to the Complaint, and to raise additional

defenses as may be discovered during the course of this litigation and its continuing factual

investigation.

       WHEREFORE, Defendant Rite Aid respectfully requests that the claims alleged in the

Complaint be dismissed in its entirety with prejudice, and that Rite Aid be awarded its costs of

defense, including reasonable attorneys’ fees.
Case: 1:17-md-02804-DAP Doc #: 3077 Filed: 01/13/20 34 of 35. PageID #: 480835



Dated: January 13, 2020                Respectfully submitted,


                                       /s/ Kelly A. Moore          .
                                       Kelly A. Moore
                                       kelly.moore@morganlewis.com
                                       Morgan, Lewis & Bockius LLP
                                       101 Park Avenue
                                       New York, NY 10178-0060
                                       T: 212-309-6612
                                       F: 212-309-6001


                                       Elisa P. McEnroe
                                       elisa.mcenroe@morganlewis.com
                                       Morgan, Lewis & Bockius LLP
                                       1701 Market Street
                                       Philadelphia, PA 19103-2921
                                       T: 215-963-5917
                                       F: 215-963-5001

                                       Counsel for Rite Aid of Maryland, Inc., Rite
                                       Aid of Ohio, Inc., and Rite Aid Hdqtrs. Corp.
Case: 1:17-md-02804-DAP Doc #: 3077 Filed: 01/13/20 35 of 35. PageID #: 480836



                                CERTIFICATE OF SERVICE

       I certify that on January 13, 2020, the foregoing was electronically filed using the Court’s

CM/ECF system, and all counsel of record were served by operation of that system.


                                                            /s/ Kelly A. Moore
                                                            Kelly A. Moore
